Title: General Orders, 9 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh sunday June 9th
                        1782.
                     Parole
                     C. Signs
                  
                  Some doubts having arisen respecting the nature and extent of
                     Major General Heaths Command since the order of the 4th of April last, the
                     General thinks proper to direct that all the troops in the state of New York at
                     and below Fish Kill are to be considered as under the immediate orders of him
                     or the senior Major General present, till the Army is drawn together and the
                     order of Battle formed.
               